Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 1 of 9 PageID #: 7558
                                  FILED UNDER SEAL




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


                                         §
  UNILOC 2017 LLC,                       §   CIVIL ACTION NO. 2:18-cv-00491, -492,
                                         §    -493, -496, -497, -499, -501, -502, -503, -
        Plaintiff,                       §        504, -548, -550, -551, -552, -553
                                         §
  v.                                     §           JURY TRIAL DEMANDED
                                         §
  GOOGLE, INC.,                          §                Filed Under Seal
                                         §
        Defendant.                       §
                                         §
                                         §



                     NON-PARTY MOTION FOR PROTECTIVE ORDER
                           AND MOTION TO ENFORCE STAY
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 2 of 9 PageID #: 7559
                                            FILED UNDER SEAL




         Pursuant to Rule 26(c), non-parties Uniloc Licensing USA LLC (“Uniloc Licensing”) and

  Uniloc USA, Inc. (“Uniloc USA”) request a protective order preventing Google, Inc. from

  enforcing its unduly burdensome and unreasonably duplicative subpoenas. Movants also seek a

  motion to enforce the stays entered in the -548, -550, -551, -552, and -553 cases.

                                                BACKGROUND

         A. The -553 Subpoenas.

         On December 16, 2019, Google issued two subpoenas on Uniloc Licensing and two

  subpoenas on Uniloc USA. The subpoenas issued only in the -553 case. The two subpoenas on

  Uniloc Licensing demanded compliance by January 7, 2020 in Newport Beach, California. The

  two subpoenas on Uniloc USA demanded compliance by January 7, 2020 in Plano, Texas. On

  January 7, 2020, Google revised its subpoenas to Uniloc USA by changing the location to

  Delaware and the compliance date to January 28, 2020. The revised Uniloc USA subpoenas also

  issued only in the -553 case. The subpoenas issued only in the -553 case are referred to herein as

  the “-553 Subpoenas.” The -553 Subpoenas were never served.1
         B. The February 13 Subpoenas.
         On or about February 13, 2020, Google issued subpoenas on Uniloc USA and Uniloc

  Licensing in all of the above-referenced cases (the “February 13 Subpoenas”). The February 13

  Subpoenas are nearly identical to the -553 Subpoenas but demanded documents by February 20

  (only seven days after the subpoena issued) and testimony by February 25 and February 27 (only
  twelve and fourteen days, respectively, after the subpoena issued). The February 13 subpoena on

  Uniloc Licensing is the only subpoena on Uniloc Licensing that demands compliance in Delaware.

  The February 13 subpoena on Uniloc USA demands compliance in Austin, Texas. Uniloc


  1
    Uniloc USA was never served in Plano and does not have an agent for service in Delaware. At one point,
  Google claimed it served Uniloc USA in Delaware, but it appears Google served the registered agent of a
  different Uniloc entity. Uniloc Licensing was never served in Newport Beach, California. Instead, Google
  obtained a proof of service claiming to have served the December subpoena, which demanded compliance
  in California, on Uniloc Licensing’s registered agent in Delaware. Google’s motion to compel is
  conspicuously silent concerning the date of service and does not specify whether Google relied on its
  defective service of the December subpoena or the February 13 subpoena. See MTC at 2.

                                                     1
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 3 of 9 PageID #: 7560
                                            FILED UNDER SEAL




  Licensing and Uniloc USA served objections to the February 13 deposition subpoenas on

  February 25 and 26 (respectively) and served objections to the February 13 document subpoenas

  on February 27.
          C. Google filed a motion to compel in violation of this Court’s stay orders.
          On February 14, this Court stayed the -548, -550, -551, -552, and -553 cases for 30 days.

  Seven days later, Google violated the stay by filing a motion to compel against Uniloc Licensing

  in the District of Delaware and obtaining an ex parte order on Friday, February 21, 2020. See

  Google LLC v. Uniloc Licensing USA LLC, 1:20-mc-00065-RGA (D. Del.).

          Google’s motion to compel violated this Court’s stay because it relied on one of the -553
  Subpoenas as the basis for its motion. Google attempted to obscure its reliance on the -553

  Subpoenas by also referencing the February 13 Subpoenas, but Google clearly relied on the -553

  Subpoenas, stating: “it has now been 24 days since Uniloc Licensing’s responses to the subpoenas

  were due . . .” D.I. 1 at 2.2 (emphasis added). This statement could only refer to the -553 Subpoena

  on Uniloc USA that demanded compliance on January 28, 2020. Not only was the subpoena issued

  only in the -553 case, it was never served and was issued against Uniloc USA, not Uniloc

  Licensing. In sum, Google’s motion to compel against Uniloc Licensing relied on an unserved

  subpoena against a different Uniloc entity issued in a case that was stayed when Google filed its

  motion. Google could not have based its February 21 motion on the February 13 Subpoenas (the

  only subpoenas issued in the unstayed cases) because they did not demand testimony from Uniloc
  Licensing until February 25 – four days after Google filed its motion to compel.

          Google’s motion to compel also violated the stays in the -548, -550, -551, -552, and -553

  cases by moving to compel production and testimony for use in those cases while they were stayed.

  Although Google’s motion initially indicates it is only being filed for use in the un-stayed cases,

  it quickly abandons this pretext and admits Google intends to use the discovery in the unstayed

  cases as well. D.I. 1 at n. 1 (“If and when this stay [of -548, -550, -551, -552, and -553] is lifted,


  2
   Citations to “D.I.” herein refer to the docket number assigned to a document in Google’s miscellaneous
  Delaware action (Google LLC v. Uniloc Licensing USA LLC, 1:20-mc-00065-RGA (D. Del.)).

                                                     2
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 4 of 9 PageID #: 7561
                                           FILED UNDER SEAL




  documents and testimony obtained by Google’s subpoenas would be used in these cases as well.”).

  Google’s motion to compel not only seeks discovery for use in stayed cases but also argues Uniloc

  Licensing waived any objections to the subpoenas by failing to serve objections (D.I. 1 at 6),

  objections that were purportedly due while the cases were stayed.

         In addition to showing complete disregard for the stays, Google made no attempt to give

  Uniloc Licensing actual notice of the motion to compel before obtaining an ex parte order.

  Although counsel for Uniloc 2017 had not appeared for Uniloc Licensing at the time, Google knew

  it could give Uniloc Licensing actual notice of the motion through Uniloc 2017’s counsel.3 Instead

  of doing this, Google gave constructive notice through Uniloc Licensing’s registered agent in

  Delaware days after Google obtained the ex parte order. D.I. 4-5. Uniloc Licensing filed a motion

  for protective order with the Delaware Court and asked it to transfer the motions to this Court. D.I.

  6. On March 2, 2020, the District of Delaware stayed its ex parte order pending resolution of

  Uniloc Licensing’s motion for protective order. D.I. 11 (oral order).
         D. Google did not need to subpoena Uniloc Licensing or Uniloc USA.
         Google does not need information from Uniloc Licensing or Uniloc USA because it can

  obtain the same information directly from Uniloc 2017. The individuals who would testify in

  response to Google’s subpoenas on Uniloc Licensing and Uniloc USA are the same individuals

  Uniloc 2017 has offered in response to Google’s Rule 30(b)(6) notices on Uniloc 2017. Google

  already deposed                                                  , on October 2019 during a Rule
  30(b)(6) deposition of Uniloc 2017. During that deposition, Mr.                  answered numerous

  questions about Uniloc Licensing. Further, in response to Rule 30(b)(6) and 30(b)(1) notices from

  Google, Uniloc 2017 offered to tender: (a) Mr.               , Uniloc Licensing’s CEO, for a second

  deposition; (b) Mr.         , Uniloc Licensing’s CFO; and (c) Mr.             , the former President

  and IP Counsel for Uniloc USA. There is already significant overlap in Google’s Rule 30(b)(6)

  topics on Uniloc 2017 and Google’s subpoena topics. Uniloc has asked Google to withdraw its

  3
    Google knew this at least because counsel for Uniloc 2017 defended Google’s deposition of Uniloc
  Licensing’s CEO. Indeed, days after obtaining the order, Google forwarded it to Uniloc 2017’s counsel,
  asking them to notify Uniloc Licensing.

                                                    3
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 5 of 9 PageID #: 7562
                                          FILED UNDER SEAL




  subpoenas and include additional topics in amended Rule 30(b)(6) notices (to the extent

  necessary).

         Uniloc 2017 has also already produced voluminous documents relating to Uniloc Licensing

  and Uniloc USA. Any discoverable documents in the possession or control of Uniloc Licensing

  or Uniloc USA can be (or already have been) produced by Uniloc 2017. Indeed, the first 47 topics

  (in the deposition subpoenas and document subpoenas) are repeated nearly verbatim from

  document categories Google requested from Uniloc 2017 in July of 2019. Compare, Richins

  Decl., Ex. 1 with D.I. 1, Ex. Nos. 1 and 2. Further, the topics in Google’s subpoenas that are not

  taken verbatim from Google’s July 2019 letters are still duplicative of discovery Google requested

  directly from Uniloc 2017. For example, subpoena topics 48 - 60 to Uniloc USA ask for

  information relating to

                                                             . These are topics in Google’s Rule

  30(b)(6) notices to Uniloc 2017. Richins Decl., ¶¶ 3 - 6. Subpoena topics 72 - 80 (in the Uniloc

  USA subpoenas) are also duplicative of Google’s Rule 30(b)(6) deposition topics to Uniloc 2017.

         Subpoena topics 61 - 69 (to both Uniloc USA and Uniloc Licensing) relate to standing and

  venue under § 1404 – topics Google explored during the venue discovery period and briefed by

  the parties. They are not only duplicative but untimely because the venue discovery period Google

  asked for ended months ago and has not been re-opened.
         Google’s topics are also duplicative of Google’s interrogatories. For example, Google’s

  interrogatories already ask when Uniloc first became aware of Google’s infringement, but Google

  is seeking a deposition of Uniloc Licensing on this topic anyway.

                               ARGUMENT AND AUTHORITIES
         A. Legal Standard
         The Court must limit discovery, if it determines, on motion or on its own, that “the

  discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

  source that is more convenient, less burdensome, or less expensive” or “the proposed discovery is
  outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). “A party or any person

                                                  4
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 6 of 9 PageID #: 7563
                                          FILED UNDER SEAL




  from whom discovery is sought may move for protective order in the court where the action is

  pending” and the court “may, for good cause, issue an order to protect a party or person from

  annoyance, embarrassment, oppression, or undue burden or expense.” Id. Rule 26(c) confers broad

  discretion on the trial court to decide when a protective order is appropriate and what degree of

  protection is required. Thus, the court may, among other things, forbid the discovery or limit the

  scope of discovery to certain matters. Fed. R. Civ. P. 26(c). Kilmon, MO:17-CV-99, 2018 WL

  5800759, at *2.
         B. A protective order is necessary to protect movants against harassment.
         A protective order is necessary to protect non-party movants, Uniloc USA and Uniloc
  Licensing, from harassment and annoyance. Google violated this Court’s stays by filing a motion

  to compel in Delaware against Uniloc Licensing seeking to enforce a -553 subpoena that was never

  served, was issued against Uniloc USA (not Uniloc Licensing), and was issued in a case that was

  stayed at the time of Google’s motion. While not all of the cases are stayed, Google has made it

  clear that it intends to use the discovery in all cases, including the stayed cases. Notified of its

  violations of the stay, Google refused to withdraw its motion to compel or its subpoenas and

  continued to seek enforcement. This behavior against Uniloc Licensing is harassing.

         Google also harassed Uniloc Licensing by filing its motion to compel before Uniloc

  Licensing’s deadline to respond to Google’s deposition subpoena.

         Google’s behavior against Uniloc USA is also harassing. Although Google did not file a
  motion to compel against Uniloc USA, Google has demanded compliance with its subpoenas for

  discovery Google has indicated it intends to use in all cases, including stayed cases.

         Further, Google has harassed Uniloc USA and Uniloc Licensing by insisting they waived

  any objections to the subpoenas by failing to respond by January 28. The only subpoena that

  demanded compliance by January 28 was issued in the stayed -553 case, was issued only against

  Uniloc USA, and was never served. Movants could not have waived objections by failing to




                                                   5
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 7 of 9 PageID #: 7564
                                            FILED UNDER SEAL




  respond to an unserved subpoena. Uniloc Licensing certainly did not waive objections by failing

  to respond to a subpoena against Uniloc USA.4

          Uniloc USA and Uniloc Licensing timely asserted objections to Google’s February 13

  deposition subpoenas and asserted objections to Google’s February 13 document subpoenas only

  14 days after Google allegedly served them. Despite this, Google has repeatedly demanded that

  Uniloc USA and Uniloc Licensing provide, without objections, deposition dates. Google’s

  demand that non-party movants respond to Google’s February 13 subpoenas without objections is

  harassing.
          C. A protective order is necessary because Google’s subpoenas are duplicative.
          This Court should enter a protective order forbidding Google from seeking discovery

  through its subpoenas because the subpoenas are unreasonably duplicative. As explained above,

  Google can obtain documents and testimony on the same topics and from the same witnesses

  through Uniloc 2017.      Indeed, most if not all the categories and topics in Google’s subpoenas

  were lifted, almost verbatim, from Google’s requests for discovery on Uniloc 2017.
          D. A protective order is necessary to protect movants from undue burden.
          A protective order is necessary to protect Uniloc Licensing and Uniloc USA from undue

  burden. The respondents have already been burdened (and without a protective order will continue

  to be burdened) by the time and expense of preparing responses and objections to Google’s 69 -

  80 demands for documents and 69 - 80 deposition topics, which are voluminous, overly broad, and

  duplicative. Respondents have also been burdened (and without a protective order will continue

  to be burdened) by the time and expense of responding to communications from Google

  demanding duplicative discovery.

          Uniloc Licensing has been burdened with the time and expense of seeking a protective

  order in Delaware against Google’s motion to compel compliance (with a subpoena that was never

  4
   Movants should also not be held to have waived objections to Google’s February 13 document subpoenas,
  which are overbroad, unduly burdensome, and unreasonably duplicative on their face. Am. Fed'n of
  Musicians of the United States & Canada v. Skodam Films, LLC, 313 F.R.D. 39, 43–44 (N.D. Tex. 2015)
  (objections not waived where subpoena is overbroad on its face and exceeds the bounds of fair discovery).


                                                     6
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 8 of 9 PageID #: 7565
                                          FILED UNDER SEAL




  served and was not issued against Uniloc Licensing). Uniloc Licensing will be further burdened

  if it is required to continue defending against Google’s motion to compel in Delaware, which

  requires Uniloc Licensing to obtain local counsel in Delaware.
           E. Google’s February 13 Subpoenas are facially unreasonable.
           A protective order is necessary to protect non-parties Uniloc USA and Uniloc Licensing

  from Google’s February 13 Subpoenas, which are facially unreasonable. Google’s subpoenas

  demand 69 - 80 duplicative categories of documents within only 7 days after issuance and demand

  testimony within 12 or 14 days, respectively. These demands are facially unreasonable.

           Google’s February 13 Subpoenas are also facially overly burdensome by demanding
  compliance in Delaware despite Google’s knowledge that Uniloc Licensing’s and Uniloc USA’s

  physical documents are in Texas and their witnesses are in                               . Further,

  Uniloc informed Google that Mr.                 will be tendered in        . Despite this, Google

  opposed Uniloc’s request to transfer the subpoena-related motion to this Court.

                                              CONCLUSION

           Uniloc USA and Uniloc Licensing therefore respectfully request an order: (1) prohibiting

  Google from seeking to enforce its subpoenas on Uniloc USA and Uniloc Licensing; and (2)

  prohibiting Google from any further violations of the stays in the -548, -550, -551, -552, and -553

  cases.




                                                  7
Case 2:18-cv-00491-JRG-RSP Document 203 Filed 03/07/20 Page 9 of 9 PageID #: 7566
                                           FILED UNDER SEAL




  Date: March 3, 2020
                                                /s/ James L. Etheridge
                                                James L. Etheridge
                                                Texas State Bar No. 24059147
                                                Ryan S. Loveless
                                                Texas State Bar No. 24036997
                                                Brett A. Mangrum
                                                Texas State Bar No. 24065671
                                                Travis Lee Richins
                                                Texas State Bar No. 24061296
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                Jim@EtheridgeLaw.com
                                                Ryan@EtheridgeLaw.com
                                                Brett@EtheridgeLaw.com
                                                Travis@EtheridgeLaw.com

                                                ATTORNEYS FOR UNILOC USA, INC. AND
                                                UNILOC LICENSING USA LLC

                                   CERTIFICATE OF SERVICE
          I certify that on March 3, 2020 the foregoing document was served upon all counsel of
  record by ECF.

                                                 /s/ James Etheridge
                                                 James Etheridge

                               CERTIFICATE OF CONFERENCE
         I conferred with Google on March 3, 2010. Google opposes this motion and refuses to
  withdraw its subpoenas or its motion to compel in Delaware.

                                                 /s/ James Etheridge
                                                 James Etheridge

                           CERTIFICATE OF FILING UNDER SEAL
         I certify that this is being filed under seal pursuant to the protective order in this case.

                                                 /s/ James Etheridge
                                                 James Etheridge


                                                    8
